DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 7/23/21 has been considered and entered.  Claim 2 has been canceled.  Claims 1 and 3-15 remain in the application with claims 7,9-15 having been withdrawn from consideration as being directed toward a non-elected invention.  Claims 1,3-6 and 8 are presently active in the application for prosecution thereof.

In light of the amendment filed 7/23/21, the 35 USC 102 and 103 rejections have been withdrawn, however, the 35 USC 103 rejections have been necessitated by the amendment.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Claims 1,3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over either Lang et al. (2007/0042218) or Fujita et al. (2005/0221110) in combination with McGee et al. (2018/0002815).
Lang et al. (2007/0042218) teaches an alloy for a bearing coating (abstract).  The alloy is for anti-friction on a bearing substrate and resistance to galling [0001]-[0002]. The coating can be applied by cold spraying at least a first and additionally a second peripheral coating [0008].  The cold spraying uses metal particle in a gas and at a pressure of 25 bar [0071] and Fig. 2
Fujita et al. (2005/0221110) teaches a plain bearing and method of manufacturing the same forming an AL alloy on the surface of the plain bearing (abstract).  The coating is for resistance to seizure and wear [0011] and [0016].  Example 2 teaches Sn and Si rich layer by cold spraying [0034].  Fujita et al. (2005/0221110) depicts dual layer (1) and (4) 9Fig. 1D.  Fujita et al. (2005/0221110) uses metal powders in a gas at high velocity [0037].
Lang et al. (2007/0042218) or Fujita et al. (2005/0221110) fail to teach cold spraying at a pressure of more than 50 bar.
McGee et al. (2018/0002815) teaches a cold spray process utilizing metal powders and a gas to impact the metal powder onto the substrate at a velocity to form a coating thereon.  The pressure at which this occurs is up to 60 bar [0030].
.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over either Lang et al. (2007/0042218) or Fujita et al. (2005/0221110) in combination with McGee et al. (2018/0002815) further in combination with Jabado et al. (2011/0039024).
Features detailed above concerning the teachings of Lang et al. (2007/0042218) or Fujita et al. (2005/0221110) further in combination with McGee et al. (2018/0002815) are incorporated here.
Lang et al. (2007/0042218) or Fujita et al. (2005/0221110) in combination with McGee et al. (2018/0002815) fail to teach changing the shape of the components upon cold spraying.
	Jabado et al. (2011/0039024) teaches a cold spraying method whereby the resulting impacting of the cold sprayed particles causes the substrate to be microdeformed [0028].
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified either Lang et al. (2007/0042218) or Fujita et al. (2005/0221110) in combination with McGee et al. (2018/0002815) cold .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lang et al. (2007/0042218) or Fujita et al. (2005/0221110) in combination with McGee et al. (2018/0002815) further in combination with Roberge et al. (2018/0179639).
Features detailed above concerning the teachings of Lang et al. (2007/0042218) or Fujita et al. (2005/0221110) in combination with McGee et al. (2018/0002815) are incorporated here.
Lang et al. (2007/0042218) or Fujita et al. (2005/0221110) in combination with McGee et al. (2018/0002815) fail to teach a straight unbraked trajectory that is perpendicular to substrate.
Roberge et al. (2018/0179639) teaches a cold spray process whereby a spray gun is located to direct a spray perpendicular and without breakage, i.e. continuous ([0073 and Fig. 4B)
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified either Lang et al. (2007/0042218) or Fujita et al. (2005/0221110) in combination with McGee et al. (2018/0002815) cold spraying process to apply a cold spray at a straight and unbroken stream perpendicular to the substrate as evidenced by Roberge et al. (2018/0179639) with the expectation of achieving similar success.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over either Lang et al. (2007/0042218) or Fujita et al. (2005/0221110) in combination with McGee et al. (2018/0002815) and Roberge et al. (2018/0179639).
Features detailed above concerning the teachings of Lang et al. (2007/0042218) or Fujita et al. (2005/0221110) in combination with McGee et al. (2018/0002815) are incorporated here.
Lang et al. (2007/0042218) or Fujita et al. (2005/0221110) in combination with McGee et al. (2018/0002815) fail to teach the claimed cold spraying pressure of greater than 50 bar and a straight unbraked trajectory that is perpendicular to substrate.
Roberge et al. (2018/0179639) teaches a cold spray process whereby a spray gun is located to direct a spray perpendicular and without breakage, i.e. continuous ([0073 and Fig. 4B)
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified either Lang et al. (2007/0042218) or Fujita et al. (2005/0221110) in combination with McGee et al. (2018/0002815) cold spraying process to apply a cold spray at a pressure of greater than 50 bar and in a straight and unbroken stream perpendicular to the substrate as evidenced by McGee et al. (2018/0002815) and Roberge et al. (2018/0179639) with the expectation of achieving similar success.

Response to Amendment
Applicant’s arguments with respect to claim(s) 1,3-6 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant argued the prior art fails to teach success of using a high pressure vs the low pressure in a cold spraying process.
The Examiner agrees in part.  It has been well established that overlapping ranges are prima facie evidence of obviousness.  It would have been obvious to one having ordinary skill in the art to have selected the pressure portion of McGee et al’s (2108/002815) cold spraying process that corresponds to the claimed range.  In re Malagari, 182 USPQ 549 (CCPA 1974).  
The Examiner acknowledges the pressures would be dependent upon the materials utilized and recognize that other result effective variable contribute to the processing parameters, such as temperatures, speed of spray, substrate, etc.  Optimizng these well known result effective variables are deemed as a mere obvious modification f the prior art absent a showing of criticality thereof.  Applicant has argued these issues, however, no such showing has been supplied to support the arguments.   It is noted Applicant argued differences between the prior art materials, however, the claims fail to recite the particular material while only citing “metallic component” and “metal coating”.   


It has been well established that teachings of a reference are not limited to a preferred embodiment.  In re Boe, 145 U.S.P.Q. 507 (CCPA 1966).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments.  Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. Denied, 493 U.S. 975 (1989).
The combination teaches that there is no unexpected results or criticality to the claimed pressures and one skilled in the art would have had a reasonable expectation of similar success regardless of the claimed pressures absent a showing to the contrary.  Applicant has merely argued the difference but has not provided evidentiary factual data supporting their position.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/BRIAN K TALBOT/Primary Examiner, Art Unit 1715